



zaggq42017leadershipt_image1.gif [zaggq42017leadershipt_image1.gif]
March 7, 2018
Mr. Brian Stech
910 W. Legacy Center Way, Suite 500
Midvale, Utah 84047
Re: Employment Agreement
Dear Brian:
This letter agreement (“Agreement”) sets forth the terms of your employment with
ZAGG Inc, a Delaware corporation (“ZAGG” or the “Company”), effective as of
March 7, 2018 (the “Effective Date”). This Agreement amends and restates in its
entirety any prior employment understanding or agreement between you and the
Company or any other entity which is controlled by the Company (each an
“Affiliate”).
1.    Position and Duties. You shall continue to be employed by the Company, but
hereafter in the role of President of ZAGG. In such position, you have the
duties and authority consistent with the duties and authority of a President of
a public company in the mobile accessories industry of a size comparable to
ZAGG. In addition, you may be asked from time to time to serve as a manager,
director or officer of one or more of the Company’s Affiliates, without further
compensation. Your employment with the Company shall be on the terms and
conditions set forth in this Agreement, and you agree to devote your full
business time, judgment, energy and skill exclusively to the advancement of the
business interests of the Company and its Affiliates and to fully discharge your
duties and responsibilities for them; provided, that you may serve on an outside
board with the approval of the Company’s Chief Executive Officer. You shall
report directly to the Company’s Chief Executive Officer. Your principal place
of employment will be at the Company’s headquarters in or around Midvale, Utah.
2.    Term of Employment. Your employment at the Company commenced as of the
date of your hire. Your employment has remained and shall remain “at-will” and
either you or the Company may terminate your employment at any time, with or
without cause, subject to the provisions of Paragraphs 4, 5 and 6 below.
3.    Compensation. The Compensation Addendum attached hereto as Exhibit A
describes certain components of your compensation for the 2018 fiscal year.
Annually thereafter during the term of your employment you will be provided with
a new Compensation Addendum which will set forth the elements of your
compensation for the applicable fiscal year as approved by the Compensation
Committee of the Board of Directors of the Company. After you receive and sign
or otherwise agree to, including by continuing your employment with the Company,
the compensation terms set forth in such subsequent versions of the Compensation
Addendum, such terms shall be deemed incorporated herein by reference. You will
be compensated for your services to the Company and its Affiliates, subject to
your full performance of your obligations hereunder, as described in the
applicable Compensation Addendum, as follows:
(a)    Base Salary: Your annual base salary (“Base Salary”) is set forth in the
Compensation Addendum and is prorated for any partial calendar year.
(b)    Target Performance Cash Potential (STI): Your Target Performance Cash
Potential is described in the Compensation Addendum. Each calendar year, the
Compensation Committee will determine whether to provide an annual Target
Performance Cash Potential, the metrics which must be achieved to receive the
Target Performance Cash Potential and the amounts to be paid in connection with
the achievement or partial achievement of any Target Performance Cash Potential.
Unless otherwise expressly set forth in the Compensation Addendum for any
applicable fiscal year, (i) the earned portion of the Target Performance Cash
Potential will be paid no more than 90 days after the close of the fiscal year,
(ii) the Company reserves the right to amend, change, or cancel any Target
Performance Cash Potential arrangement in its sole discretion and (iii) you must
be employed through the date the Target Performance Cash Potential is paid in
order to be eligible to receive it.
(c)    Target Performance Equity Potential (LTI): Your Target Performance Equity
Potential is described in the Compensation Addendum. Each calendar year, the
Compensation Committee will determine whether to provide an annual Target
Performance Equity Potential, the metrics which must be achieved for you to
receive the Target Performance Equity Potential and the equity amount you will
receive in connection with the achievement or partial achievement of any Target
Performance Equity Potential. Unless otherwise expressly set forth in the
Compensation Addendum for any applicable fiscal year, (i) the earned portion
and/or vesting of any Target Performance Equity Potential for the fiscal year
will be determined no more than 90 days after the close of that fiscal year,
(ii) the Company reserves the right to amend, change, or cancel any Target
Performance Cash Potential arrangement in its sole discretion and (iii) you must
be employed through the date such Target Performance Equity Potential vests in
order to be eligible to receive it.
(d)    Other Compensation: Other types of cash or equity compensation (e.g.,
time-based stock grants) may, in the discretion of the Compensation Committee,
be described in the Compensation Addendum. The metrics associated with earning
the other compensation described in the Compensation Addendum, or greater or
lesser amounts if any, shall be set forth in the applicable Compensation
Addendum. Unless otherwise expressly set forth in the Compensation Addendum for
any applicable fiscal year, you must be employed through the date such other
compensation vests in order to be eligible to receive it.
(e)    Benefits: You will have the right, on the same basis as other
similarly-situated employees of the Company, to participate in and to receive
benefits under any applicable medical, disability or other group insurance
plans, as well as under the Company’s business expense reimbursement and other
employee benefit plans or policies, except to the extent that such plans are
duplicative of benefits otherwise provided for in this Agreement. Your
participation will be subject to the terms of the applicable plan documents and
generally applicable Company policies, as the same may be in effect from time to
time, and any other restrictions or limitations imposed by law, including
without limitation, applicable tax rules. You will accrue paid vacation in
accordance with the Company’s vacation policy. The Company reserves the right to
cancel or change the benefit plans and programs it offers to its employees at
any time.
(f)    Withholding: All payments made by the Company under this Agreement shall
be reduced by any tax or other amounts required to be withheld by the Company
under applicable law.
4.    Voluntary Termination. In the event that you voluntarily resign from your
employment with the Company or any of its Affiliates without Good Reason (as
defined in Paragraph 5) or in the event that your employment terminates as a
result of your death or Disability (as defined in Paragraph 6(c)), you will be
entitled to no compensation or benefits from the Company other than those earned
and vested under Paragraph 3 through the date of your termination. You agree
that if you voluntarily terminate your employment with the Company without Good
Reason, you will provide the Company with reasonable written notice of your
resignation. The Company may, in its sole discretion, elect to waive all or any
part of such notice period and accept your resignation at an earlier date.
5.    Resignation for Good Reason. During the twelve (12) month period after the
Effective Date, you may terminate your employment for Good Reason within thirty
(30) days of the event constituting Good Reason by delivering to the Company a
notice specifying that you are terminating your employment for Good Reason,
setting forth in reasonable detail the facts and circumstances you claim give
you Good Reason, and giving the Company thirty (30) days to cure the
circumstances you claim give you Good Reason. If you deliver such a notice and
the Company fails to cure the circumstances you claim give you Good Reason
within thirty (30) days resulting in a Separation (as defined in Paragraph 6(c))
then the Company shall pay you the same Severance Pay (as defined below) and
premiums to continue your group health insurance coverage under COBRA you would
have received if your employment had been terminated without cause pursuant
Paragraph 6(b) of this Agreement, provided however, that you must sign a general
release of known and unknown claims in a form satisfactory to the Company in
order to receive such severance. For purposes of this Agreement, “Good Reason”
shall mean any of the following events if effected by the Company without your
consent within twelve (12) months after the Effective Date: (i) a change in your
position with the Company which materially diminishes your duties,
responsibilities, or authority; (ii) a material diminution of your Base Salary;
(iii) a relocation of your principal place of employment by more than forty (40)
miles; (iv) a material breach of this Agreement by the Company which remains
uncured after reasonable notice and an opportunity to cure; or (v) the Company’s
failure to secure the written assumption of its material obligations under this
Agreement from any successor to the Company.
6.    Other Termination. Your employment may be terminated under the
circumstances set forth below.
(a)    Termination for Cause: If your employment is terminated by the Company
for cause as defined below, you shall be entitled to no compensation or benefits
from the Company other than those earned and vested under Paragraph 3 through
the date of your termination for cause. For purposes of this Agreement, a
termination “for cause” occurs if you are terminated for any of the following
reasons: (i) theft, dishonesty or falsification of any employment or Company
records; (ii) improper disclosure of the Company’s confidential or proprietary
information resulting in damage to the Company; (iii) any action or inaction by
you which has a material detrimental effect on the Company’s reputation or
business; (iv) your failure or inability to perform any assigned duties after
written notice from the Company to you of, and a reasonable opportunity to cure,
such failure or inability; (v) your conviction (including any plea of guilty or
no contest) of a felony, or of any other criminal act if that act impairs your
ability to perform your duties under this Agreement or (vi) your failure to
cooperate in good faith with a governmental or internal investigation of the
Company or its directors, officers or employees, if the Company has requested
your cooperation. For purposes of this paragraph only, “Company” shall mean ZAGG
and its Affiliates.
(b)    Termination Without Cause: As indicated above, your employment by the
Company is “at will.” If a Separation occurs because your employment is
terminated by the Company without cause (and not as a result of your death or
Disability), and if you sign a general release of known and unknown claims in
form satisfactory to the Company, you will receive severance payments
(“Severance Pay”) as described below. If your employment is terminated without
cause you will receive Severance Pay in an amount equal to twelve (12) months of
your Base Salary in effect on the date of Separation paid in accordance with the
Company’s normal payroll schedule after the date of your Separation. The Company
will deliver the form of release to you within thirty (30) days after your
Separation. You must execute and return the release within the period set forth
in the prescribed form. The Severance Pay will commence on the first payroll
period at least sixty (60) days after your termination of employment if you
timely return the signed release. During the applicable severance period, the
Company will also pay the premiums to continue your group health insurance
coverage under COBRA if you are eligible for COBRA and have elected continuation
coverage under the applicable rules. However, the Company’s COBRA payment
obligations shall immediately cease to the extent you become eligible for group
health benefits from a subsequent employer.
(c)    Definition of Separation. For purposes of this Agreement, “Separation”
means a “separation from service,” as defined in the regulations under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”). For purposes
of this Agreement, “Disability” means (i) your inability, by reason of physical
or mental illness or other cause, to perform your duties hereunder on a
full‑time basis for a period of 90 days in any one year period, or (ii) in the
discretion of the Board, as such term is defined in any disability insurance
policy in effect at the Company during the time in question.
(d)    Commencement of Payments. For purposes of Section 409A of the Code, each
salary continuation payment under Paragraph 5 or 6(b) above is hereby designated
as a separate payment. If the Company determines that you are a “specified
employee” under Section 409A(a)(2)(B)(i) of the Code at the time of your
Separation, then (i) the salary continuation payments under Paragraph 5 or 6(b)
above, to the extent that they are subject to Section 409A of the Code, will
commence during the seventh month after your Separation and (ii) the
installments that otherwise would have been paid during the first six months
after your Separation will be paid in a lump sum when the salary continuation
payments commence.
7.    Confidential and Proprietary Information. As a condition of your continued
employment, you must sign the current version of the ZAGG Confidentiality,
Non-Competition and Inventions Agreement, a copy of which is attached to this
Agreement, governing non-competition, employee confidentiality, and assignment
of inventions agreement.
8.    Severability. If any provision of this Agreement is deemed invalid,
illegal or unenforceable, such provision shall be modified so as to make it
valid, legal and enforceable, and the validity, legality and enforceability of
the remaining provisions of this Agreement shall not in any way be affected.
9.    Assignment. In view of the personal nature of the services to be performed
under this Agreement by you, you cannot assign or transfer any of your
obligations under this Agreement.
10.    Entire Agreement. This Agreement and the agreements referred to above
constitute the entire agreement between you and the Company regarding the terms
and conditions of your employment, and they supersede all prior negotiations,
representations or agreements between you and the Company regarding your
employment, whether written or oral.
11.    Modification. This Agreement may only be modified or amended by a
supplemental written agreement signed by you and an authorized representative of
the Company.
12.    Governing Law. This Agreement, and all matters relating hereto, including
any matter or dispute arising out of the Agreement, shall be interpreted,
governed, and enforced according to the laws of the State of Utah, without
regard to conflict of laws principals.
13.     Dispute Resolution. All disputes and controversies arising out of or in
connection with this Agreement, or your employment with the Company shall be
resolved exclusively by the state and federal courts located in Salt Lake County
in the State of Utah, and each party hereto agrees to submit to the jurisdiction
of said courts and agrees that venue shall lie exclusively with such courts.
Each party hereby irrevocably waives, to the fullest extent permitted by
applicable law, any objection which such party may raise now, or hereafter have,
to the laying of the venue of any such suit, action or proceeding brought in
such a court and any claim that any such suit, action or proceeding brought in
such a court has been brought in an inconvenient forum. Each party agrees that,
to the fullest extent permitted by applicable law, a final judgment in any such
suit, action, or proceeding brought in such a court shall be conclusive and
binding upon such party, and may be enforced in any court of the jurisdiction in
which such party is or may be subject by a suit upon such judgment.
14.    Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, EACH PARTY HEREBY
WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR EMPLOYEE’S EMPLOYMENT BY THE
COMPANY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH PARTY HEREBY AGREES THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT WITHOUT A JURY. WITHOUT
LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO
A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS PARAGRAPH AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT, OR ANY PROVISION HEREOF. THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT.
15.    Attorneys’ Fees. The prevailing party in any arbitration, court action or
other adjudicative proceeding arising out of or relating to this Agreement or
Employee’s employment with the Company shall be reimbursed by the party who does
not prevail for the prevailing party’s reasonable attorneys’, accountants’, and
experts’ fees and for the costs of such proceeding(s). The provisions set forth
in this Paragraph shall survive the merger of these provisions into any
judgment.
16.    Paragraph Headings. The paragraph headings of this Agreement are inserted
only for convenience and in no way define, limit, or describe the scope or
intent of this Agreement nor affect its terms and provisions.
17.    Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and no provision of this Agreement
shall be construed against either party as the drafter thereof. This Agreement
is intended to be written, administered, interpreted, and construed in a manner
such that no payment or benefits provided under the Agreement become subject to
(i) the gross income inclusion set forth within Section 409A(a)(1)(A) of the
Code, or (ii) the interest and additional tax set forth within Section
409A(a)(1)(B) of the Code (collectively, "Section 409A Penalties"), including,
where appropriate, the construction of defined terms to have meanings that would
not cause the imposition of Section 409A Penalties.
18.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original of this Agreement, but
all of which together shall constitute one and the same instrument.
19.     Indemnification. Concurrent with the execution and delivery of this
Agreement, you and the Company will enter into an Indemnity Agreement.
20.    Entire Agreement. This Agreement is intended to be the final, complete,
and exclusive statement of the terms of the parties’ agreement regarding the
subject matter hereof and may not be contradicted by evidence of any prior or
contemporaneous statements or agreements, except for agreements specifically
referenced herein. To the extent that the terms of any prior agreement between
the parties are inconsistent with the terms of this Agreement, the provisions of
this Agreement shall control.
21.    EMPLOYEE ACKNOWLEDGEMENT. YOU HAVE HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT AND HAVE OBTAINED AND CONSIDERED THE ADVICE OF
SUCH LEGAL COUNSEL TO THE EXTENT YOU DEEM NECESSARY OR APPROPRIATE. YOU HAVE
READ AND UNDERSTAND THE AGREEMENT, ARE FULLY AWARE OF ITS LEGAL EFFECT, AND HAVE
ENTERED INTO IT FREELY BASED ON YOUR OWN JUDGMENT AND NOT BASED ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.
Please sign and date this letter on the spaces provided below to acknowledge
your acceptance of the terms of this Agreement.
ZAGG INC
By: /S/CHRIS AHERN
Chris Ahern
Title: Chief Executive Officer


Accepted and agreed this 7th day of March, 2018:
EMPLOYEE:
/S/BRIAN STECH
Brian Stech






